Rose, J.,
dissenting.
I do not concur in the opinion that testimony of a ravished daughter, a competent witness in a prosecution' for incest, that her father committed that felony is insufficient to support a conviction unless corroborated by other evidence. I do not find in the Constitution or in the statutes or in the common law adopted by the legislature any law requiring such corroboration. I think that is a judicial requirement which originated in mistake or error without any foundation in law and that it has not been made law by judicial adherence to -it. A statute declares:
“Every human being of sufficient capacity to understand the obligation of an oath, is a competent witness in all cases, civil and criminal, except as otherwise herein declared.” Comp. St. 1929, sec. 20-1201.
I have not found therein, nor elsewhere in the law, any law that says testimony of a female child that she was ravished by her father shall not be believed by the jury or held insufficient to sustain a conviction unless corroborated by other evidence.